We think that there should be a new trial and therefore dissent. *Page 212 
Gilbert and Hamlin were the strongest identifying witnesses. Their testimony had incidental support, but they were the two strong men. With either of them definitely wavering, the state's case is perceptibly weaker.
The defendant's alibi testimony — and in such a case as this a defendant has substantially no affirmative defense except his alibi — is strong. That of the general freight agent of the Omaha and of the garage man is particularly so, supported as it is directly or indirectly by written memoranda. Some of the testimony comes from those connected with the defendant's intoxicating liquor activities and is more readily questioned. After a reconsideration of all the evidence and noting the clearly conscientious change of view of Hamlin, giving the defendant a new trial seems only fair.